Citation Nr: 0323346	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-00 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound with fracture of left radius, postoperative, 
and damage to Muscle Groups XII and XIII, currently rated as 
20 percent disabling.

2.  Whether there was clear and unmistakable error (CUE) in 
an April 1970 rating decision, which assigned a 20 percent 
rating for residuals of a gunshot wound with fracture of left 
radius, postoperative, and damage to Muscle Groups XII and 
XIII.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1967 to 
September 1969. 

The issue of entitlement to an increased rating for residuals 
of a gunshot wound with fracture of left radius, 
postoperative, with damage to Muscle Groups XII and XIII 
currently rated as 20 percent disabling, comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2001 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The issue of whether there was 
clear and unmistakable error (CUE) in an April 1970 rating 
decision, which assigned a 20 percent rating for residuals of 
a gunshot wound with fracture of left radius, postoperative, 
with damage to Muscle Groups XII and XIII, comes before the 
Board on appeal from July 2001 rating decision by a RO of VA.  
A notice of disagreement for both issues was received in July 
2001, a statement of the case was issued in August 2001, and 
a substantive appeal was received in January 2002.  The 
veteran testified at a Board videoconference in May 2002.  In 
July 2002, the Board undertook additional development of the 
evidence.  


REMAND

The Board's July 2002 development memonrandum requested that 
additional service medical records, to specifically include 
hospital treatment records from Brooke General Hospital, Fort 
Sam Houston, should be obtained.  It appears from the record 
that additional medical records were received in March 2003.  

The Board notes that it was given the authority to accomplish 
additional development of the evidence in cases on appeal 
without the need to remand that case to the RO.  67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  However, this regulation was recently 
invalidated by the Unites States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In view of the Federal Circuit's holding, it now 
appears that when additional development of the evidence is 
received, but has not received initial consideration by the 
RO, the proper course of action is to remand the matter to 
the RO.  

Additionally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  

Prior to May 1, 2003, the Board would have attempted to cure 
any VCAA notice deficiency by mailing a VCAA notice letter to 
the veteran pursuant to 38 C.F.R. § 19.9(a)(2)(ii).  However, 
it appears that this regulation has been recently invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans, supra.  In light of the 
recent judicial decision and the information discussed above, 
the case must be returned to the RO for further action prior 
to appellate review by the Board.   

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take appropriate action (including 
issuance of a VCAA letter) to comply with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (including, but not 
limited to, all newly developed evidence) 
and determine if the benefits sought can 
be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




